Citation Nr: 0638282	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, other than PTSD.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a low back disorder.

5.  Entitlement to service connection for a sinus disorder.

6.  Entitlement to service connection for a skin disorder of 
the arms, feet and legs.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and January 2003 rating 
decisions of the Atlanta, Georgia, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The veteran 
testified at a Travel Board hearing before the undersigned in 
October 2004.  In a February 2004 decision, the Board denied 
the veteran's claims.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  
Following an appeal to the Court, the Court in February 2006 
granted the Joint Motion for Remand (Joint Motion) and 
vacated the Board's February 2004 decision.  In September 
2006, the veteran testified at another hearing before the 
undersigned, in Washington, D.C.

The veteran has raised the issue of service connection for 
prostate cancer.  The Board refers this matter to the RO for 
appropriate action.  

The issues of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for a low back disorder, whether new 
and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder, other than PTSD, entitlement to 
service connection for PTSD, entitlement to service 
connection for a sinus disorder, and entitlement to service 
connection for a skin disorder of the arms, feet and legs, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1994 rating decision, the RO denied service 
connection for PTSD.  A notice of disagreement was not 
received within the subsequent one-year period.

2.  Evidence submitted since the RO's June 1994 rating 
decision, is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The RO's June 1994 rating decision is final.  38 U.S.C.A. 
§ 7105 ((West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's June 1994 rating decision which denied service 
connection for PTSD; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005),West 2002); 
38 C.F.R. § 3.156 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
for service connection for a psychiatric disorder to include 
PTSD is being reopened and to that extent only, is being 
granted.  

As such, any deficiencies with regard to VCAA are harmless 
and nonprejudicial.

In a June 1994 rating decision, the RO denied service 
connection for PTSD.  The claim of service connection for 
PTSD was denied on the basis that evidence of an inservice 
stressor had not been submitted and the evidence did not show 
prima facie evidence of a stressor due to combat service.  In 
addition, the current VA examination did not establish a link 
between a diagnosis and the veteran's inservice experiences.  
A notice of disagreement was not received within the 
subsequent one-year period after the June 1994 rating 
decision.  The RO's June 1994 rating decision is final.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, was received prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
the veteran's assertions that he was shot at during service 
and that an individual he knew, Horace Johnson, was killed in 
action.  

The additional evidence is new and material.  The veteran is 
competent to report his stressors.  Therefore, the Board 
finds that, assuming the credibility of the aforementioned 
evidence which supports the veteran's claim as required by 
Justus v. Principi, 3 Vet. App. 510, 513 (1992), the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for PTSD as the new evidence cures the 
prior evidentiary defect of no claimed stressor.  

New and material evidence has been received since the RO's 
June 1994 decision; thus, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.





REMAND

In the Joint Motion, it was noted that the veteran's Social 
Security Administration (SSA) records were not in the claims 
file.  VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court 
has also held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

Accordingly, these records should be obtained on remand.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

With regard to the claim of service connection for PTSD, the 
veteran has presented stressor evidence.  The veteran should 
be contacted and requested to provide the approximate date 
and place that Horace Johnson was allegedly killed.  If the 
veteran provides this information, then a request should be 
made for the veteran's personnel/administrative records, from 
the National Personnel Records Center (NPRC).  The records 
should then be forwarded to the United States Armed Services 
Center for Research of Unit Records (Note: CURR is now called 
the U. S. Army and Joint Services Records Research Center 
(JSRRC) and is located at 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA 22315-3802) who should be 
requested to provide any information that might corroborate 
the veteran's alleged in-service stressor.  Specifically, it 
should be indicated if Horace Johnson served in the veteran's 
unit and was killed in action.  

If the alleged stressor is verified, the veteran should be 
scheduled for a VA examination to specifically evaluate 
whether the veteran has PTSD.  If the examiner's diagnosis 
supports PTSD, all stressors leading to such diagnosis must 
be identified in the medical opinion.  

With regard to the issues of whether new and material 
evidence has been received to reopen the claims of service 
connection for a psychiatric disorder, other than PTSD, and a 
low back disorder, the VCAA notification is insufficient in 
light of recent Court directives.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  

The terms "new" and "material" have specific, technical 
meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of 
evidence, when providing the notice required by the VCAA it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  In order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

Therefore, the question of what constitutes material evidence 
to reopen a claim for service connection depends on the basis 
on which the prior claim was denied.  

In this case, the claimant was not provided specific notice 
of what constitutes material evidence in the case at hand.  
The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
Without such notice, a claimant effectively would be deprived 
of an opportunity to participate in the adjudication process 
because she or he would not know what evidence was needed to 
reopen her or his claim.  Accordingly, this case must be 
remanded for the claimant to be furnished specific 
notification of the reason for the prior final denial and of 
what constitutes material evidence.  

With regard to the denial of service connection for a 
psychiatric disorder, the claim of service connection was 
denied in a May 1983 Board decision on the basis that while 
mild depression was shown in service, it was resolved prior 
to separation and there was no objective medical evidence 
which showed that the veteran had an acquired psychiatric 
disorder which was attributable to service.  With regard to 
the denial of service connection for a low back disorder, 
this claim was denied in a June 1994 rating decision on the 
basis that new and material evidence had not been submitted 
because the evidence did not show that the veteran currently 
had a spine disorder which had its onset during active 
military service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  A notice 
consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim;  (2) inform the claimant about the 
information and evidence that VA will 
seek to provide;  (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and  
(4) request that the claimant provide any 
evidence in the claimant's possession 
that pertains to the claim.

The VCAA notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The VCAA notice should include specific 
notice of why the claims for service 
connection for a psychiatric disorder, other 
than PTSD, and a low back disorder, were 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claims of service connection 
for a psychiatric disorder, other than PTSD, 
and a low back disorder.  

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Contact the veteran and request that 
he provide the approximate date and place 
that Horace Johnson was allegedly killed.  
If the veteran provides this information, 
then a request should be made for the 
veteran's personnel/administrative 
records, from the NPRC.  The records 
should then be forwarded to CURR/ JSRRC 
who should be requested to provide any 
information that might corroborate the 
veteran's alleged in-service stressor.  
Specifically, it should be indicated if 
Horace Johnson served in the veteran's 
unit and was killed in action.  

4.  If the alleged stressor is verified, 
schedule the veteran for a VA examination.  
The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  Any indicated tests should be 
accomplished.  The examiner should 
specifically evaluate whether the veteran has 
PTSD.  If the examiner's diagnosis supports 
PTSD, all stressors leading to such diagnosis 
must be identified in the medical opinion.  

A rationale for any opinion expressed should 
be provided.

5.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


